DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the first semiconductor layer is a silicon layer having a conductivity type opposite to that of the source region, and the second semiconductor layer is a silicon germanium layer doped with a higher concentration than the first semiconductor layer in the same conductivity type as the first semiconductor layer,” as recited in claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the semiconductor layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the semiconductor layer” relates back to “a first semiconductor layer” in line 5.
	For purpose of compact prosecution, “the semiconductor layer” will be treated as if it were “the first semiconductor layer.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 2015/0048293 A1, hereinafter refer to Park).
Regarding Claim 1: Park discloses a 1T DRAM cell device (see Park, Fig.2 as shown below and ¶ [0003]) comprising:

    PNG
    media_image1.png
    470
    426
    media_image1.png
    Greyscale

a body region (110/115) connecting a source region (105) and a drain region (120a) and storing charge (note: heterojunction interface between layer 115 and layers 115/120 will create a space charge region due to the difference of the material and doping concentration and allows to store charges), and at least one gate (135) formed on the body region (110/115) with a gate insulating layer (130) interposed therebetween (see Park, Fig.2 as shown above and ¶ [0025]),
110/115) has a first semiconductor layer (110/silicon) and a second semiconductor layer (115/silicon germanium) formed in a channel length direction with a first heterojunction surface, the first heterojunction surface being perpendicular to the channel length direction (see Park, Fig.2 as shown above and ¶ [0025]),
wherein the first semiconductor layer (110) is formed of the same semiconductor material as that of the source region (105) and has a homojunction with the source region (105) (see Park, Fig.2 as shown above and ¶ [0025]),
wherein the second semiconductor layer (115) is formed of a semiconductor material different from the drain region (120) to be in contact with a second heterojunction surface perpendicular to the channel length direction (see Park, Fig.2 as shown above and ¶ [0025]), and
wherein the charge is stored (note: heterojunction interface between layer 115 and layers 115/120 will create a space charge region due to the difference of the material and doping concentration and allows to store charges) in a quantum well formed by the first heterojunction surface and the second heterojunction surface in the second semiconductor layer (115) (see Park, Fig.2 as shown above). 
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham,
Regarding Claim 2: Park discloses a 1T DRAM cell device as set forth in claim 1 as above. Park further teaches wherein the second semiconductor layer (115) has an energy band gap smaller than those of the first semiconductor layer (110) and the drain region (120) (note: silicon has a band gap about 1.2 eV and germanium has a band gap about 0.6 eV. silicon germanium layer has a band gap between silicon and germanium) (see Park, Fig.2 as shown above and ¶ [0025]).
Regarding Claim 3: Park discloses a 1T DRAM cell device as set forth in claim 2 as above. Park further teaches wherein the first semiconductor layer (110) is formed to protrude vertically on the source region (105), and the second semiconductor layer (115) and the drain region (120) are sequentially stacked on the first semiconductor layer (110) (see Park, Fig.2 as shown above).
Regarding Claim 4: Park discloses a 1T DRAM cell device as set forth in claim 2 as above. Park further teaches wherein the body region (110/115) has a polygonal pillar vertically stacked with the first semiconductor layer (110) and the second semiconductor layer (115) on the source region (105), and the gate (135) is two or more gates circumferentially spaced on the polygonal pillar (see Park, Fig.2 as shown above).
Note: the configuration of the claimed body region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed body region was significant. see MPEP §2144.04.IV
Regarding Claim 5: Park discloses a 1T DRAM cell device as set forth in claim 2 as above. Park further teaches wherein the source region (105) and the drain region (120) are horizontally spaced apart on the semiconductor substrate (100), and the first 110) and the second semiconductor layer (115) are horizontally formed between the source region (105) and the drain region (120) (see Park, Fig.2 as shown above). 
Regarding Claim 6: Park discloses a 1T DRAM cell device as set forth in claim 2 as above. Park further teaches wherein the source region (105) and the drain region (120) are horizontally spaced apart on the semiconductor substrate (100), the body region (110/115) is a polygonal horizontal bar formed with the first semiconductor layer (110) and the second semiconductor layer (115) between the source region (105) and the drain region (120), and the gate (135) is two or more gates circumferentially spaced on the polygonal horizontal bar (see Park, Fig.2 as shown above).
Note: the configuration of the claimed body region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed body region was significant. see MPEP §2144.04.IV
Regarding Claim 7: Park discloses a 1T DRAM cell device as set forth in claim 1 as above. Park further teaches wherein the gate (135) is two or more gates covering the first heterojunction surface and the second heterojunction surface and spaced apart from the source region (105) by a predetermined distance (see Park, Fig.2 as shown above).
Regarding Claim 12: Park discloses a 1T DRAM cell device (see Park, Fig.2 as shown above and ¶ [0003]) comprising:
a body region (110/115) connecting a source region (105) and a drain region (120) and storing charge (note: heterojunction interface/surface between layer 115 and layers 115/120 will create a space charge region due to the difference of the material and doping concentration and allows to store charges), and at least one gate (135) formed on the body region (110/115) with a gate insulating layer (130) interposed therebetween (see Park, Fig.2 as shown above and ¶ [0025]),
wherein the body region (110/115) has two or more heterojunction surfaces perpendicular to a channel length direction by repeatedly forming a first semiconductor layer (110) and a second semiconductor layer (115) alternately in heterojunction in the channel length direction (see Park, Fig.2 as shown above and ¶ [0025]), and
wherein the source region (105) and the drain region (120) are formed of the same semiconductor material as the semiconductor layer (110) in contact with one of the first semiconductor layer (110) and the second semiconductor layer (115), respectively (see Park, Fig.2 as shown above and ¶ [0025]).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP §2114.II  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896